                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re                                                          Chapter 11

J&M SALES INC., et al,                                         Case No. 18-11801 (LSS)

                           Debtors.1                           Jointly Administered



  PRIORITY PAYMENT SYSTEMS’ AND SWIPE PAYMENT SOLUTIONS’ NOTICE
  OF PROPOSED APPLICATION OF $25,000 FROM BREACH RESERVE BALANCE
                   Swipe Payment Solutions (“Swipe”) and Priority Payment Systems2, by and

through their undersigned counsel, hereby provide notice of their proposed application, on the
terms set forth in that certain Corrected Stipulated Order Re: Resolution of Disputes Between

Debtors and Priority Payment Systems/Swipe Payment Solutions filed January 3, 2019 [Dkt. No.

1095] (the “Order”), of $25,000 from the Breach Reserve Balance (as defined in the Order).

                   Pursuant to paragraph 6 of the Order, “The Breach Reserve Balance shall secure

and be available to pay on the terms set forth in this paragraph 6 and the MPA, and Processors
shall be entitled to apply the Breach Reserve Balance as set forth on the terms in this paragraph 6

and the MPA, to any and all amounts under the MPA to which Processor or Swipe is entitled

arising before the Petition Date.”

                   On July 17, 2018, prior to the Petition Date (as defined in the Order), as reflected

in a letter from Visa to Citizens Bank, the sponsor Bank under the MPA (as defined in the Order)


1 The Debtors in the above-captioned chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: J&M Sales Inc. (4697); National Stores, Inc. (4874); J&M Sales of Texas, LLC
(5979); FP Stores, Inc. (6795); Southern Island Stores, LLC (8099); Southern Island Retail Stores LLC (4237);
Caribbean Island Stores, LLC (9301); Pazzo FNB Corp. (9870); Fallas Stores Holdings, Inc. (6052); and Pazzo
Management LLC (1924). The location of the Debtors’ service address is 15001 South Figueroa Street, Gardena,
California 90248.
2 Priority Payment Systems is the successor in interest by way of a 2014 merger with Cynergy Data, LLC
(“Cynergy”). Cynergy and Priority Payment Systems are collectively referred to herein as “Priority”.



SMRH:489021784.1                                         -1-
(the “Letter”), Visa assessed Citizens Bank a $25,000 fine for Debtors’ non-compliance at the
time of the Data Breach (as defined in the Order) with the Account Information Security
Program (AIS), as required by Visa Core Rules (VCR) ID# 0002228 (the “Fine”). Under the

MPA, Debtors are liable for such assessment. A true and correct copy of the Letter is attached

hereto as Exhibit “A.”

                   On December 28, 2018, Citizens Bank passed the Fine on to Priority, as reflected

in that certain Citizens Bank Visa/MC Billing Invoice, a true and correct copy of which is
attached hereto as Exhibit “B”. Based thereon, Priority and Swipe intend on applying $25,000 of

the Breach Reserve Balance to the Fine in accordance with the terms of the Order.3

Dated: January 4, 2019                           GIBBONS P.C.
       Wilmington, Delaware
                                                   /s/ Natasha Songonuga
                                                 Natasha Songonuga, Esq.
                                                 300 Delaware Avenue, Suite 1015
                                                 Wilmington, DE 19801-1671
                                                 T: 302-518-6300
                                                 F: 302-429-6294
                                                 E-mail: nsongonuga@gibbonslaw.com

                                                 - and -

                                                 SHEPPARD MULLIN RICHTER &
                                                 HAMPTON LLP
                                                 Alan Feld, Esq.
                                                 Ted Cohen, Esq.
                                                 333 S. Hope Street, 43rd Floor
                                                 Los Angeles, CA 90071
                                                 E-mail: afeld@shepDardmullin.com
                                                 E-mail: tcohen@sheppardmullin.com




3 The Fine is independent of damages that Visa will assess arising out of the Data Breach (as
defined in the Order), and Priority and Swipe reserve the right to apply the Breach Reserve
Balance to any and all such damages to be assessed by Visa, as well as to damages assessed or to
be assessed by any other card brands, under the terms of the Order.


SMRH:489021784.1                                  -2-
